DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is the national stage entry of PCT/EP2018/065807 filed 14 June 2018. Acknowledgement is made of the Applicant’s claim of foreign priority to application DE102017210657.3 filed 23 June 2017.

Election/Restrictions
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 July 2022. The traversal is on the ground(s) that the different categories of claims in the instant claims should be considered to have unity of invention because they are a process and a means for carrying out such process. This is not found persuasive because while Groups I-II share a technical feature, it is not a special technical feature as it is taught in the prior art as previously presented.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-22 are pending.
Claims 10-22 are withdrawn.
Claims 1-9 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant claims, in claim 3, a modified plastic surface in which “polymeric compounds with reactive -NH groups and/or -OH groups are present as plastics…” It is unclear if said polymeric compounds are the same plastic compound present in claim 1 or an additional species. Since the metes and bounds of these claims are unclear, the claims are indefinite.

Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “modified PTFE and/or PFA and/or FEP,” and the claim also recites “advantageously, PTFE and/or PFA and/or FEP modified by means of radiation-chemical and/or plasma-chemical treatment” which is the narrower statement of the range/limitation. Claim 8 recites the broad recitation when referring to the coverage, “the surface of the plastics is locally or at least partially,” and the claim also recites “preferably essentially completely or completely” which is the narrower statement of the range/limitation. Claim 9 recites the narrower recitation when referring to the particle sizes, “in the range between 60 nm – 80 nm to 500 m,” and the claim also recites “preferably in the range from 200 nm to 5 m” which is the broader statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Lehmann (US 2007/0244212).
The Applicant claims, in claim 1, a plastic surface composition wherein the plastic surface has an -NH or -OH group are covalently bonded to a perfluoropolymer carboxylic acid halide micropowder or (meth)acrylic acid halide or modified (meth)acrylic acid. Claims 3-4 limit the polymeric compounds with reaction -NH or -OH groups. In claim 5, the perfluoropolymer micropowder is modified by radiation-chemical or plasma-chemical treatment. Claim 6 requires the PTFE or PFA or FEP to be present as modified perfluoropolymer micropowders. In claim 8, the surface of the plastic is at least partially covered and covalently coupled with modified perfluoropolymer micropowder.
	Lehmann teaches a PTFE polymer (irradiated and possessing COF groups) is reacted with polyamide imide (PAI) (which has free -NH moieties) to result in a modified PTFE micropowder that is coupled to PAI [0134-0136]. The resulting composition anticipates instant claims 1, 3-6, and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US 2007/0244212).
	The Applicant claims, in claim 1, a plastic surface composition wherein the plastic surface has an -NH or -OH group are covalently bonded to a perfluoropolymer carboxylic acid halide micropowder or (meth)acrylic acid halide or modified (meth)acrylic acid. In claim 2, the plastic surface is a molded part or component part. Claims 3-4 limit the polymeric compounds with reaction -NH or -OH groups. In claim 5, the perfluoropolymer micropowder is modified by radiation-chemical or plasma-chemical treatment. Claim 6 requires the PTFE or PFA or FEP to be present as modified perfluoropolymer micropowders. In claim 7, the modified perfluoropolymer micropowders comprise both perfluoropolymer carboxylic acid chloride and (meth)acrylic acid chloride. In claim 8, the surface of the plastic is at least partially covered and covalently coupled with modified perfluoropolymer micropowder. In claim 9, the micropowders have particle sizes in the range from 60 nm to 5 m.
	Lehmann teaches modified perfluoroplastics that can be used in structural parts (abstract). These parts can have improved wear resistance and gliding properties when processed with modified perfluoroplastics [0017]. Said modified perfluoroplastics include perfluoroalkanic acid fluorides which have particles of less than 5 m [0007, 0010]. The perfluoroplastics can be modified from PTFE [0021] using radiation-chemical or plasma-chemical modification [0019]. Further a polymer with a (meth)acrylic ester functional group can be present [0026]. The polymers can be coupled to the substances via an ester or amide bond to the modified perfluoroplastics [0042]. It is noted that upon coupling, the halide is eliminated therefore the choice of halide has no bearing on the physical structure of the final covalently bonded product. In one example, PTFE polymer (irradiated and possessing COF groups) is reacted with polyamide imide (PAI) (which has free -NH moieties) to result in a modified PTFE micropowder that is coupled to PAI [0134-0136].
	It would have been prima facie obvious to prepare the modified PTFE micropowder that is coupled to PAI as a molded or component part since Lehmann teaches using the polymer in structural parts. Moreover, it would have been obvious to react the PAI with both modified PTFE (as anticipated) and also a reactive (meth)acrylic acid to achieve a (meth)acrylic ester. Lehmann teaches both the PTFE and the (meth)acrylic ester functional groups as being in the inventive polymer. The choice of halide used to form the reactive acid halide intermediate is not important since upon making the final ester or amide coupling, the halide will no longer be present. Regarding the particle size, Lehmann teaches that particles can be less than 5 m, thus it would have been obvious to have a particle size that falls within the claimed range. The resulting modified plastic structure renders obvious instant claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613